         

Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), is executed and entered into
on the 10th day of June, 2008 (the “Transition Date”) by and between MDRNA, Inc.
(the “Company”), a Delaware corporation formerly known as Nastech Pharmaceutical
Company Inc., having offices at 3450 Monte Villa Parkway, Bothell, Washington,
and Steven C. Quay, M.D., Ph.D. (“Executive”). This agreement shall be effective
as and to the extent specified in Section 1 hereof.
W I T N E S S E T H:
     WHEREAS, the Company and Executive have executed and entered into a number
of prior employment agreements, including an agreement dated December 16, 2005
(the “December 2005 Agreement”), which specifies an employment term scheduled to
end at the close of business on December 31, 2009; and
     WHEREAS, the Company and Executive desire to extend and modify the
employment relationship between them prospectively as set forth herein;
     NOW THEREFORE, in consideration of the mutual promises and agreements
herein and for other good and valuable consideration the receipt and sufficiency
of which are hereby mutually acknowledged, the Company and Executive agree as
follows:
     1. Application and Effectiveness of Agreements. This Agreement shall govern
(i) the employment relationship between the Company and Executive from and after
the Transition Date and (ii) other matters as set forth herein. Nevertheless, to
the extent their provisions concern matters not addressed in this Agreement, the
December 2005 Agreement and, as applicable, prior agreements between the Company
and Executive shall continue to govern the employment of Executive by the
Company prior to the Transition Date and matters directly relating to such
employment prior to the Transition Date. Without limiting the foregoing, the
prior agreements shall continue to govern the continued vesting and
effectiveness, after the Transition Date, of stock options for, and restricted
shares of, Company stock granted to Executive under those prior agreements.
     2. Employment; Responsibilities and Authority; Board Designees; Outside
Activities
          (a) Subject to the terms and conditions of this Agreement, the Company
shall continue to employ Executive after the Transition Date and during the
Employment Period (as defined in Section 3, below); and Executive shall have the
positions and titles of Chairman of the Board of Directors of the Company (the
“Board”), Chairman of the Company’s Science Advisory Board, and Chief Scientific
Officer of the Company. In these positions, Executive (i) shall perform such
acts and duties and furnish such services to the Company and its Subsidiaries
(as defined below) as the Board shall from time to time reasonably direct and
(ii) shall have general and strategic charge and oversight of the scientific
direction of the Company, including its research and development initiatives and
activities, subject to the authority and control of the Board. All scientific
and research personnel employed by the Company shall report to Executive. Until
the appointment by the Company of an executive as chief executive officer,
Executive shall also hold the title of, and act as, Chief Executive Officer.
Executive agrees he

1



--------------------------------------------------------------------------------



 



shall resign such title upon the Company’s appointment of another individual as
chief executive officer.
          (b) During the Employment Period, the Company shall: (i) continue to
take such actions as may be necessary to cause the nomination and recommendation
of Executive for election as a director and as Chairman of the Board and
(ii) use all best efforts to cause Executive to be elected to and retained in
those positions. Following termination of Executive’s employment, at such time
as Executive should own fewer than 400,000 shares of stock of the Company,
Executive shall resign from the Board and shall be deemed immediately for all
purposes to have resigned from the Board.
          (c) Subject to the terms and conditions of this Agreement, Executive
hereby accepts such employment and agrees to devote his full time and best
efforts to the duties provided herein, subject to the further provisions and
limited exception set forth below in Section 2(d).
          (d) Pursuant to Section 2(c) of the December 2005 Agreement and prior
agreements, the Executive could engage in certain business, research,
professional, and other activities unrelated to the Company (collectively,
“Other Activities”), during his employment. All intellectual property arising
from Other Activities not currently owned by the Company is referred to as
“Other IP”. The Company and Executive hereby agree that, during the Employment
Period, the Executive shall not pursue any areas of research or development
activities except solely for the Company and that any inventions and
developments made by him during the Employment Period are and shall be owned
solely by the Company. This Section 2(d) governs the disposition of Other IP.
          (i) Other IP that is not medical/health science in nature shall be
owned by Executive. The Executive shall not devote more than relatively de
minimis time or efforts to such Other IP with the objective, in any such time
and efforts, of arranging for the licensing, further development, and
exploitation of such Other IP by others, with all net profits with respect
thereto the property of Executive.
          (ii) Other IP that is medical/health science in nature shall be
divided into two categories in accordance with the procedures stated in clause
(iii) below:
     (a) The first category is Other IP that is medical/health science in nature
and which is within the Business of the Company. Such Other IP shall be owned by
and developed solely by the Company for the Company’s benefit.
     (b) The second category is Other IP that is medical/health science in
nature and which is not within the Business of the Company. Such Other IP shall
be owned by Executive. The Executive shall not devote more than relatively de
minimis time or efforts to such Other IP with the objective, in any such time
and efforts, of arranging for the licensing, further development, and
exploitation of such Other IP by others, provided that if net profits are
realized by Executive (after all associated costs and expenses accrued, paid, or
incurred have been recovered and any on-going costs and expenses covered) from
such licensing or similar arrangements as to such Other IP, such net profits
will be divided as

2



--------------------------------------------------------------------------------



 



follows: 60% to Executive and 40% to the Company; provided further that if
(x) the Company terminates the employment of Executive prior to December 31,
2013 without Cause (as defined below), (y) Executive terminates his employment
prior to December 31, 2013 for Good Reason (as defined below), or (z) a Change
in Control as stated in Section 21 takes place, such net profits will thereafter
be divided as follows: 100% to Executive and 0% to the Company or its successor.
               (iii) All determinations whether Other IP is (a) not
medical/health science in nature, (b) medical/health science in nature, and
(c) if medical/health science in nature, within or without the Business of the
Company, shall be made by the IP Panel (as defined below) in good faith.
Executive shall disclose to the IP Panel all Other IP, and the IP Panel shall
then make a prompt determination whether such Other IP is medical/health science
in nature, and within or without the Business of the Company. The “IP Panel”
shall mean a panel composed of Executive, the Lead Independent Director of the
Board, and a director chosen by the Lead Independent Director following
consultation with the Executive. The Company and the Executive acknowledge that
all inventions and developments made by Executive prior to the commencement of
his employment by the Company on August 9, 2000 are the sole property of
Executive (“Prior IP”). At the request of the Executive, from time to time the
IP Panel will confirm whether specified intellectual property constitutes Prior
IP. The IP Panel is not a committee of the board of directors nor a corporate
governance mechanism but simply a mechanism created by this Agreement. The
determinations of the IP Panel shall be final and non-appealable.
          (e) For purposes of the foregoing, the “Business of the Company,” from
time to time means the Company’s business as is described in Part I, Item 1
(“Description of Business”) of the Company’s then most recent Annual Report on
Form 10-K filed with the United States Securities and Exchange Commission and
the Company’s intended business(es) as determined by the Board or the IP Panel
as applicable; and the term “Subsidiary” means a corporation or other entity
that is at least majority owned, directly or indirectly, by the Company.
     3. Term; Employment Period. The “Employment Period” under this Agreement
shall commence on the Transition Date and shall terminate at the close of
business on December 31, 2013 unless it is (a) extended by written agreement
between the parties or by continuing employment of Executive by the Company as
provided in the following sentence or (b) earlier terminated pursuant to
Section 11 hereof. If Executive shall remain in substantially full-time
employment by the Company beyond what would otherwise be the end of the
Employment Period without any further written agreement between the parties as
to such employment, the Employment Period shall be deemed to continue on a
month-to-month basis and either party shall have the right to terminate
Executive’s employment hereunder at the end of any ensuing calendar month on
written notice of at least 30 days.
     4. Salary. For services rendered to the Company during the Employment
Period, the Company shall compensate Executive with a base salary, payable in
bi-weekly installments, which shall be $500,000 per annum for the period from
the Transition Date through the end of calendar year 2008 and which shall be
increased by up to five percent (5%) effective on January 1 of each calendar
year beginning with 2009 during the Employment Period, with the actual amount of
such increase to be determined by the Board or the Compensation Committee in
good faith prior to the beginning of each such calendar year.

3



--------------------------------------------------------------------------------



 



     5. Incentive Cash Compensation
          (a) For the Company’s fiscal year that began on January 1, 2008,
Executive shall receive incentive cash compensation for the period up to and
including June 9, 2008 as and to the extent provided for such prorated year in
the December 2005 Agreement as if that agreement remained in effect in all
respects. For the remainder of the Company’s fiscal year that began on
January 1, 2008 and Company’s subsequent fiscal years or portions thereof during
the remainder of the Employment Period, Executive shall be eligible to receive
incentive cash compensation of up to fifty percent (50%) of Executive’s base
salary for such year, as determined by the Board or the Compensation Committee
based on their good faith assessment of Executive’s performance in such year in
relation to the actual needs of the Company in such year and in relation to any
performance areas and/or performance targets as shall have been determined by
the Board or the Compensation Committee after consultation with Executive as
described below, provided, however, that the Executive and the Company
acknowledge that the amount actually paid to the Executive pursuant to this
Section 5 for any fiscal year or portion thereof may be nil, or may be more or
less than said targeted amount.
          (b) The Company and Executive shall periodically discuss and attempt
in good faith to agree upon performance criteria for determination of the
incentive cash compensation that will be payable to Executive with respect to
each fiscal year of the Company, or portion thereof, beginning on or after
June 10, 2008. To the extent possible, such agreement shall be made, as to each
such period, prior to the end of the second month following such period.
          (c) As soon as practical, and in any event no later than ninety
(90) days, after the end of each fiscal year of the Company, the Compensation
Committee or the Board, in consultation with Executive, shall determine,
reasonably and in good faith, the amount of incentive cash compensation for
Executive for such year and shall cause such amount to be paid to Executive
forthwith. If unforeseen developments shall have occurred that made any
performance areas and/or performance targets previously determined unachievable,
infeasible, or inadvisable — and therefore inappropriate as a measure of the
performance of Executive — the Compensation Committee or the Board shall
consider in good faith the extent to which the incentive cash compensation shall
nevertheless be paid to Executive based on his performance.
          (d) Except as otherwise provided herein or in a future agreement
between Executive and the Company, for any fiscal year that begins before, but
ends after, the end of the Employment Period, a pro-rated annual bonus shall be
payable to Executive based on the portion of such fiscal year that shall have
elapsed to the end of the Employment Period, the methodology referred to above,
and the reasonable, good faith determination of the Compensation Committee or
the Board of Executive’s performance during such period.
     6. New Stock Options. As further compensation, and in addition to the stock
options and restricted shares that have been granted to Executive under prior
agreements with the Company (which are not affected by this Agreement, remain
outstanding, and, to the extent not vested as of the Transition Date, shall
continue to vest and become exercisable in accordance with their terms after the
Transition Date), the Company hereby grants to Executive, as incentive
compensation for service on and after the Transition Date, new options to
purchase additional shares of common stock of the Company (the “New Options”) as
follows:

4



--------------------------------------------------------------------------------



 



          (a) All of the New Options are granted on the Transition Date and have
a term of 10 years, running from the Transition Date.
          (b) Among the New Options, options for the maximum permissible number
of shares are Incentive Stock Options (“ISOs”) for purposes of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (together, the
“Tax Laws”). Those ISOs are among the New Options referred to as vesting in each
of the five installments provided for in Section 6(d), below, with the numbers
of shares for which such ISOs in each of those installments will be exercisable
having been determined in such a manner as to maximize the total number of
shares as to which such tax advantaged treatment is available; and the ISOs
shall vest and become first exerciseable at the times and under the conditions
for each such installment, respectively. The remainder of the New Options in
each of the five installments are non-statutory stock options.
          (c) The exercise prices of the New Options included in each of the
five installments provided for in Section 6(d) below and the numbers of shares
that may be purchased upon exercise of such New Options (i) are set forth in the
respective sub-paragraphs of Section 6(d) and (ii) will be subject to the
anti-dilution adjustments provided for by the option granting documents.
          (d) The New Options, in the aggregate, grant the right to purchase a
total of One Million Seven Hundred Thousand (1,700,000) shares of common stock
of the Company (subject to potential adjustments as provided for above), and
they shall vest and become exerciseable as follows (or as expressly stated
elsewhere in this Agreement in the event of certain circumstances and events
provided for herein):

  -   New Options for Four Hundred Twenty Thousand (420,000) shares (some of
which are ISOs and some of which are non-statutory stock options, as provided
above) will vest and become exercisable on June 10, 2009 and all of those New
Options have a per-share exercise price equal to the fair market value of a
share of the Company’s stock on the Transition Date (the “Execution Strike
Price”);     -   New Options for 105,000 shares (some of which are ISOs and some
of which are non-statutory stock options, as provided above) shall vest and
become exercisable on each of September 10, 2009, December 10, 2009, March 10,
2010 and June 10, 2010 (for an aggregate 420,000 options during such period) at
the Execution Strike Price plus $1.00, if Executive’s employment by the Company
or by an affiliate of the Company continues on such date; and     -   New
Options for 105,000 shares (some of which are ISOs and some of which are
non-statutory stock options, as provided above) shall vest and become
exercisable on each of September 10, 2010, December 10, 2010, March 10, 2011 and
June 10, 2011 (for an aggregate 420,000 options during such period) at the
Execution Strike Price plus $2.00, if Executive’s employment by the Company or
by an affiliate of the Company continues on such date; and     -   New Options
for 55,000 shares (some of which are ISOs and some of which are non-statutory
stock options, as provided above) shall vest and become exercisable on each of

5



--------------------------------------------------------------------------------



 



      September 10, 2011, December 10, 2011, March 10, 2012 and June 10, 2012
(for an aggregate 220,000 options during such period) at the Execution Strike
Price plus $3.00, if Executive’s employment by the Company or by an affiliate of
the Company continues on such date; and     -   New Options for 55,000 shares
(some of which are ISOs and some of which are non-statutory stock options, as
provided above) shall vest and become exercisable on each of September 10, 2012,
December 10, 2012, March 10, 2013 and June 10, 2013 (for an aggregate 220,000
options during such period) at the Execution Strike Price plus $4.00, if
Executive’s employment by the Company or by an affiliate of the Company
continues on such date.

          (e) The New Options that are non-statutory stock options are
transferable by Executive to members of his immediate family or to a trust for
the benefit of Executive and/or member(s) of his immediate family and/or to a
partnership, limited liability company, and/or other entity owned by Executive
and/or by member(s) of his immediate family.
          (f) The New Options shall allow Executive the ability (and provide for
the cooperation of the Company), if Executive so chooses, among other things:
(A) to pay the exercise price for the options via a same-day-sale exercise
arrangement and/or (B) to surrender shares (either previously outstanding shares
or shares being purchased by exercise of options) to the Company at fair market
value for payment of the minimum amount required to satisfy all withholding
requirements, and/or (C) to pay all or a part of the exercise price by surrender
to the Company, at fair market value, of shares of the Company’s common stock
that shall then have been owned for at least six months (or such shorter period
as is permissible under applicable law) by Executive and/or by a trust,
partnership, limited liability company, or other entity for the benefit of, or
owned by, Executive and/or member(s) of his immediate family.
          (g) The shares of Common Stock issuable upon the exercise of the New
Options shall be fully vested in the hands of Executive immediately upon such
exercise.
     The obligations of the Company in this Section 6 are subject to compliance
with applicable law and regulation. Each of the Company and Executive (in the
case of the Executive, as requested by the Company and with the Company bearing
any associated expense) shall use diligent best efforts at all times to achieve
such compliance on a timely basis in accordance with the provisions of this
Agreement.
     7. Restricted Shares. No additional restricted shares beyond those issued
to Executive under prior agreements shall be issued to Executive pursuant to
this Agreement, but the restricted shares provided for in prior agreements
between Executive and the Company shall remain outstanding and vested or
vesting, as the case may be, in accordance with such prior agreements
respectively.
     8. Registration. The Company shall use its best efforts: (a) to cause the
shares of Common Stock issuable upon the exercise of the New Options to be
registered and qualified for public resale on a registration statement and
re-offer prospectus filed with the U.S. Securities and Exchange Commission under
the Securities Act of 1933, as amended (the “Securities Act”), and under any
applicable state securities laws, within ninety (90) days after the Transition
Date;

6



--------------------------------------------------------------------------------



 



(b) to maintain in effect all such registrations and qualifications, or
substantially similar registrations and qualifications, until Executive and any
family member(s) and any entity(ies) related to him shall be free of any and all
restrictions on any such sales under the Securities Act and any applicable state
securities law(s); and (c) if such effectiveness should lapse or be interrupted
before that time, to restore the effectiveness thereof as soon as reasonably
possible. These registrations and qualifications are in addition to the
registrations and qualifications that may be required as to other securities of
the Company that are owned by Executive or that may be issuable pursuant to
securities or options heretofore granted or issued to him which other
registration and qualification obligations are not amended or waived hereby).
     9. Benefits. During the Employment Period, the Company shall provide or
cause to be provided to Executive at least such employee benefits as are
provided to other senior officers of the Company. Without limiting the preceding
sentence, the benefits provided to Executive shall include at least family
medical and dental, disability, and life insurance.
     10. Vacation. Executive shall be entitled to annual vacations in accordance
with the Company’s vacation policies in effect from time to time for executive
officers of the Company.
     11. Termination
          (a) Executive’s employment by the Company shall be “at will.” In other
words, either the Company or Executive may terminate Executive’s employment by
the Company at the end of any calendar month, with or without Cause or Good
Reason (as such terms are defined below), in its or his sole discretion, upon
thirty (30) days’ prior written notice of termination. In addition, Executive’s
employment by the Company shall be terminated by his death or disability.
Termination of Executive’s employment as provided for herein shall terminate the
Employment Period.
          (b) For purposes of this Agreement, in the case of a termination of
Executive’s employment hereunder by Executive, the term “Good Reason” shall have
the meaning set forth for it below; in the case of a termination of Executive’s
employment hereunder by the Company, the term “Cause” shall have the meaning set
forth for it below; and the other terms set out below in this Section 11 shall
have the meanings provided for them respectively:
               (i) “Good Reason” shall mean (i) any material diminution in the
Executive’s authority or role as Chairman of the Board, Chairman of the
Company’s Science Advisory Board, and Chief Scientific Officer of the Company;
(ii) failure of the Company to pay to the Executive any amounts of base salary
and/or incentive cash compensation as provided for in Sections 4 or 5 above, or
to honor promptly any of its obligations or commitments regarding stock options
or other benefits referred to in Sections 2(b), 6, 7, 8, 9, 10, 14 and/or 16
hereof, or to honor promptly any of its other material obligations hereunder, or
under any prior agreement with Executive, to the extent such agreement remains
in force; or (iii) a demotion in the Executive’s title (other than the
relinquishment of the title “Chief Executive Officer”) or status, provided that,
that the Executive must notify the Company of the existence of a Good Reason
within 90 days of the initial event giving rise to such Good Reason, and the
Company shall have 30 days from the date of such notice to cure such condition
and thereby eliminate the Good Reason.

7



--------------------------------------------------------------------------------



 



               (ii) “Cause” shall mean: (A) Executive’s willful and repeated
failure reasonably to perform his duties hereunder or to comply with any
reasonable and proper direction given by the Board if such failure of
performance or compliance is not cured within thirty (30) days following receipt
by Executive of written notice from the Company containing a description of such
failures and non-compliance and a demand for immediate cure thereof;
(B) Executive being found guilty in a criminal court of an offense involving
moral turpitude; (C) Executive’s commission of any material act of fraud or
theft against the Company; or (D) Executive’s material violation of any of the
material terms, covenants, representations or warranties contained in this
Agreement if such violation is not cured within thirty (30) days following
receipt by Executive of written notice from the Company containing a description
of the violation and a demand for immediate cure thereof.
          (c) “Disability” shall mean that the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
          (d) “Termination Date” shall mean (A) if Executive’s employment is
terminated on account of death, the date of death; (B) if Executive’s employment
is terminated for Disability, the date that such Disability is established;
(C) if Executive’s employment is terminated by the Company or by Executive prior
to December 31, 2013, the effective date of the termination as provided in
Section 11(a) hereof; or (D) if Executive’s employment expires by its terms,
December 31, 2013.
     12. Severance
          (a) Subject to Section 21 hereof, if (i) the Company terminates the
employment of Executive prior to December 31, 2013 without Cause, or
(ii) Executive terminates his employment prior to December 31, 2013 for Good
Reason, then (A) Executive shall be entitled to receive base salary, incentive
cash compensation (determined at the maximum annual rate for incentive cash
compensation provided for in Section 5 above but on a pro-rated basis for the
portion of the fiscal year that shall have elapsed when the termination occurs),
pay for accrued but unused vacation time, and reimbursement for expenses
pursuant to Sections 13 and 22 hereof through the Termination Date, plus the
lesser of (x) the balance of Executive’s specified base salary hereunder to
December 31, 2013, and (y) payment of the equivalent of 36 months of Executive’s
specified base salary, and (B) notwithstanding the vesting and exercisability
provisions otherwise applicable to the New Options and the restrictions
applicable to any restricted shares issued to Executive under prior agreements,
all of such options shall be fully vested and exercisable upon such termination
and shall remain exercisable for the remainder of their terms, and any unvested
restricted shares issued to Executive under prior agreements shall thereon
become immediately and fully vested. The Company shall pay the cash amounts
provided for in this paragraph within thirty (30) days after the six (6) month
anniversary of the date of such termination (but no later than the end of the
calendar year in which such six (6) month anniversary occurs). Notwithstanding
the foregoing, the Company shall not be required to pay any severance pay for
any period following the Termination Date if Executive shall have materially
violated the provisions of Section 18, 19, or 20 of this Agreement and such
violation is not cured within thirty (30) days following receipt of written
notice from the Company containing a description of the violation and a demand
for immediate cure.

8



--------------------------------------------------------------------------------



 



          (b) Subject to Section 21 hereof, if (A) Executive voluntarily
terminates his employment prior to December 31, 2013 other than for Good Reason
or (B) Executive’s employment is terminated by the Company prior to December 31,
2013 for Cause, then Executive shall be entitled to receive salary, pay for
accrued but unused vacation time, and reimbursement of expenses pursuant to
Sections 13 and 22 hereof through the Termination Date only; vesting of the New
Options and of any unvested restricted shares issued to Executive under prior
agreements shall cease on such Termination Date; any then un-vested New Options
shall terminate (with the then-vested New Options and then-vested options issued
pursuant to prior agreements remaining vested and exerciseable for the remainder
of their respective terms); and this occurrence may be a triggering event for
purposes of the Forfeiture/Repurchase Right as to any then unvested restricted
shares issued to Executive under prior employment agreements. The Company shall
pay the cash amounts provided for in this paragraph within thirty (30) days
after the six (6) month anniversary of the date of such termination (but no
later than the end of the calendar year in which such six (6) month anniversary
occurs); provided, however, that pay for accrued but unused vacation time shall
be paid as soon as practicable following such termination, and that to the
extent that Section 409A of the Internal Revenue Code of 1986 and any guidance
or regulations issued thereunder, as amended, do not require the effectuation of
the six (6) month delay described above with respect to any other cash amounts
provided for in this paragraph, the Company shall pay such cash amounts within
thirty (30) days after the date of such termination (but no later than the end
of the calendar year in which such termination occurs).
          (c) Subject to Section 21 hereof, if Executive’s employment is
terminated prior to December 31, 2013 due to death or Disability, Executive (or
his estate or legal representative as the case may be) shall be entitled to
receive (i) salary, reimbursement of expenses pursuant to Sections 13 and 22
hereof, and pay for any unused vacation time accrued through the Termination
Date; (ii) a pro-rated amount of incentive cash compensation for the fiscal year
in which the Termination Date occurs (at the maximum annual rate for incentive
cash compensation provided for in Section 5 above but on a pro-rated basis for
the elapsed portion of the fiscal year prior to the Termination Date); and
(iii) a lump sum equal to base salary at the rate in effect on the date of such
termination for the lesser of (a) twelve (12) months and (b) the amount of time
remaining from the Termination Date through December 31, 2013. In such case,
vesting of the New Options and any then-unvested restricted shares shall cease
on such Termination Date, and any then un-vested New Options shall terminate
(with the then-vested New Options and options issued pursuant to prior
agreements remaining vested and exerciseable for the remainder of their terms);
and this occurrence may be a triggering event for purposes of the
Forfeiture/Repurchase Right as to any then un-vested restricted shares issued to
Executive under prior employment agreements. The Company shall pay the cash
amounts provided for in this paragraph on the thirtieth (30th) day following
Executive’s death, or if termination is due to Disability, within thirty
(30) days after the six (6) month anniversary of the date of such termination
(but no later than the end of the calendar year in which such six (6) month
anniversary occurs); provided, however, that to the extent that Section 409A of
the Internal Revenue Code of 1986 and any guidance or regulations issued
thereunder, as amended, do not require the effectuation of the six (6) month
delay described above with respect to any cash amounts provided for in this
paragraph upon termination due to Disability, the Company shall pay such cash
amounts within thirty (30) days after the date of such termination (but no later
than the end of the calendar year in which such termination occurs).

9



--------------------------------------------------------------------------------



 



          (d) In addition to the benefits provided for in this Section 12, the
Company shall promptly arrange for and provide, at its expense, continued family
medical and dental insurance substantially equivalent to that provided for
senior officers of the Company, for the period of time during which the
Executive would be entitled to COBRA coverage if the Executive had elected such
coverage and had paid the applicable premiums. Executive shall be entitled to
other or further continuation of group health plan benefits for the periods
provided by law following the Termination Date if Executive makes the
appropriate election and payments.
          (e) Executive acknowledges that, upon termination of his employment,
he is entitled to no other compensation, severance or other benefits other than
those specifically set forth in this Agreement.
     13. Expenses. The Company shall pay or reimburse Executive for all expenses
that are reasonably incurred by him by reason of his employment relationship
with the Company or in furtherance of his duties hereunder and such further
expenses as may be authorized and approved by the Company from time to time.
     14. Facilities and Services. The Company shall furnish Executive with
office space, secretarial and support staff, and such other facilities and
services as shall be reasonably necessary for the performance of his duties
under this Agreement.
     15. Mitigation not Required. In the event this Agreement is terminated,
Executive shall not be required to mitigate his losses or the amounts otherwise
payable hereunder by seeking other employment or otherwise. Executive’s
acceptance of any other employment shall not diminish or impair the amounts
otherwise payable to Executive hereunder.
     16. Place of Performance. Executive shall perform his duties at such
locations as Executive may reasonably choose. The Company shall reimburse
Executive for the lease of 4105 East Madison Street, Suite 320, Seattle,
Washington 98112, and should such lease terminate shall provide reimbursement
for a similar lease entered into following consultation with the Board.
     17. Insurance and Indemnity. With respect to his service hereunder, the
Company shall maintain, at its expense, customary directors’ and officers’
liability and errors and omissions insurance covering Executive and, if such
coverage is available at reasonable cost, for all other executive officers and
directors of the Company, in an amount both deemed appropriate by Executive and
available in the marketplace. To the extent such defense and indemnification are
not fully and irrevocably provided by Company-supplied insurance, the Company
shall defend and indemnify Executive, to the fullest extent permitted by law,
from and against any liability asserted against or incurred by Executive (a) by
reason of the fact that Executive is or was an officer, director, employee, or
consultant of the Company or any affiliate or related party or is or was serving
in any capacity at the request of the Company for any other corporation,
partnership, joint venture, trust, employment benefit plan or other entity or
enterprise or (b) in connection with any action(s), omission(s), or
occurrence(s) during the course of such service or such status as an officer,
director, employee, or consultant of or to any of the foregoing. The Company’s
obligations under this Section 17 shall survive the termination of Executive’s
employment hereunder and any termination of this Agreement.

10



--------------------------------------------------------------------------------



 



     18. Non-Competition
          (a) Executive agrees that, except in accordance with his duties under
this Agreement on behalf of the Company, he will not during the Employment
Period: participate in, be employed in any capacity by, serve as director,
consultant, agent or representative for, or have an interest, directly or
indirectly in, any enterprise which is engaged in the business of developing,
licensing, or selling technology, products or services which are directly
competitive with the Business of the Company or any of its Subsidiaries or with
any technology, products or services being actively developed, with the bona
fide intent to market same, by the Company or any of its Subsidiaries at the
time in question, provided, however, that interests in publicly-traded entities
that constitute less than a five percent (5%) interest in such entities, and do
not otherwise constitute control either directly or indirectly of such entities,
which interests were acquired or are held for investment purposes, shall not be
deemed to be a violation of this paragraph.
          (b) In addition, Executive agrees that, for a period of six months
after the end of Executive’s employment by the Company (unless such employment
is terminated due to a breach of the terms hereof by the Company in failing to
pay to Executive all sums due him under the terms hereof or to honor any of its
other obligations under this Agreement, in which event the following shall be
inapplicable), Executive shall not (1) own, either directly or indirectly or
through or in conjunction with one or more members of his or his spouse’s family
or through any trust or other contractual arrangement, a greater than five
percent (5%) interest in, or otherwise control either directly or indirectly, or
(2) participate in, be employed in any capacity by, or serve as director,
consultant, agent or representative for, any partnership, corporation, or other
entity which is engaged in the business of developing, licensing, or selling
technology, products or services which are directly competitive with the
Business of the Company or any of its Subsidiaries as of the termination of
Executive’s employment with the Company or which are directly competitive with
any technology, products, or services being actively developed by the Company or
any of its Subsidiaries, with the bona fide intent to market same, as of the
termination of Executive’s employment at the Company.
          (c) Executive further agrees, for twelve months following the end of
Executive’s employment by the Company (unless such employment is terminated due
to a breach of the terms hereof by the Company in failing to pay to Executive
all sums due him under the terms hereof or to honor any of its other obligations
under this Agreement, in which event the following shall be inapplicable), to
refrain from directly or indirectly soliciting Company’s collaborative partners,
consultants, certified research organizations, principal vendors, licensees or
employees except any such solicitation in connection with activities that would
not be directly competitive with and adverse to the Business of the Company or
any of its Subsidiaries or with and to any products or services being offered by
the Company or any of its Subsidiaries at the date such employment terminated or
then being actively developed, with the bona fide intent to market same, by the
Company or any of its Subsidiaries.
          (d) Executive hereby agrees that damages and any other remedy
available at law would be inadequate to redress or remedy any loss or damage
suffered by the Company upon any breach of the terms of this Section 18 by
Executive, and Executive therefore agrees that the Company, in addition to
recovering on any claim for damages or obtaining any other remedy available at
law, also may enforce the terms of this Section 18 by injunction or specific
performance, and may obtain any other appropriate remedy available in equity.

11



--------------------------------------------------------------------------------



 



     19. Assignment of Patents. Executive shall disclose fully to the Company
any and all discoveries he shall make and any and all ideas, concepts or
inventions he shall conceive or make either (a) after the Transition Date but
during the Employment Period or (b) during the period of six months after the
end of the Employment Period provided that, for this clause “b,” such
discovery(ies), idea(s), concept(s) and/or invention(s) are in whole or in part
the result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon the request and at the expense of
the Company, Executive shall (i) make application through the patent solicitors
of the Company for letters patent of the United States and any and all other
countries at the discretion of the Company on such discoveries, ideas and
inventions, and (ii) assign all such applications to the Company, or at its
order, without additional payment by the Company except as provided below.
Executive shall give the Company, its attorneys and solicitors, reasonable
assistance in preparing and prosecuting such applications and, on request of the
Company, execute such papers and do such things as shall be reasonably necessary
to protect the rights of the Company and vest in it or its assigns the
discoveries, ideas or inventions, applications and letters patent herein
contemplated. Said cooperation shall also include such actions as are reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation. To the extent Executive’s actions referred to in this paragraph are
performed after the end of Executive’s employment by the Company, the Company
shall promptly compensate Executive for his time spent in or because of such
activities at the rate of Five Hundred Dollars ($500.00) per hour; and such
activities shall be scheduled in a manner reasonably convenient to Executive.
     20. Trade Secrets
          (a) In the course of the term of this Agreement, it is anticipated
that Executive shall have access to secret or confidential technical, scientific
and commercial information, records, data, formulations, specifications,
systems, methods, plans, policies, inventions, material and other knowledge that
is (are) specifically related or applicable to the Business of the Company or of
any of its Subsidiaries or to any other products, services, or technology in
medicine or the health sciences in which the Company shall during the Employment
Period undertake, or actively and in good faith consider, research or commercial
involvement and that is/are owned by the Company or its Subsidiaries
(“Confidential Material”). Executive recognizes and acknowledges that included
within the Confidential Material are the following as they may specifically
relate or be applicable to the Company’s business or technology, or to current
or specifically contemplated future drug delivery products or services: the
Company’s confidential commercial information, technology, formulations, and
know-how, methods of manufacture, chemical formulations, device designs, pending
patent applications, clinical data, pre-clinical data and any related materials,
all as they may exist from time to time, and that such material is or may be
valuable special, and unique aspects of the Company’s business. All such
Confidential Material shall be and remain the property of the Company. Except as
required by his duties to the Company, Executive shall not, directly or
indirectly, either during the term of his employment or at any time thereafter,
disclose or disseminate to anyone or make use of, for any purpose whatsoever,
any Confidential Material. Upon termination of his employment, Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by Executive or others) which are in the possession or
under the control of Executive. Executive shall not be deemed to have breached
this Section 20 if

12



--------------------------------------------------------------------------------



 



Executive is compelled by legal process or order of any judicial, legislative,
or administrative authority or body to disclose any Confidential Material.
          (b) Executive hereby agrees that damages and any other remedy
available at law would be inadequate to redress or remedy any loss or damage
suffered by the Company upon any breach of the terms of this Section 20 by
Executive, and Executive therefore agrees that the Company, in addition to
recovering on any claim for damages or obtaining any other remedy available at
law, also may enforce the terms of this Section 20 by injunction or specific
performance, and may obtain any other appropriate remedy available in equity.
     21. Payment and Other Provisions After Change of Control
          (a) No Cause, etc. In the event Executive’s employment with the
Company is terminated either by the Company or by Executive (other than because
of Executive’s death or Disability) following the occurrence of a Change of
Control and such termination is without Cause if by the Company, or for Good
Reason if by Executive, and the date of such termination is prior to January 1,
2014 and within one year following the occurrence of such Change of Control,
then Executive shall be entitled to receive from the Company, in lieu of the
severance payment otherwise payable pursuant to Section 12 hereof, salary,
expense reimbursement, and pay for unused vacation time through the termination
date and, in addition, the following:
               (i) Additional Amount Based on Base Salary: A lump-sum amount
equal to the greater of: (a) twelve (12) months of Executive’s specified base
salary hereunder, and (b) the lesser of (x) the balance of Executive’s specified
base salary hereunder to December 31, 2013, and (y) payment of the equivalent of
36 months of Executive’s specified base salary;
               (ii) Incentive Cash Compensation: The amount of Executive’s
incentive cash compensation for the fiscal year in which the date of termination
occurs (determined at the maximum annual rate provided for above but on a
pro-rated basis based on the portion of the fiscal year elapsed prior to the
termination) plus an additional lump-sum amount equal to the maximum annual
incentive cash compensation provided for in Section 5 above; and
               (iii) Other Benefits. Notwithstanding the vesting and/or
exerciseability provisions otherwise applicable to the New Options and/or to any
unvested stock options issued pursuant to any prior agreement(s) between
Executive and the Company and the vesting and restriction provisions applicable
to any then unvested restricted shares, all such stock options shall be fully
vested and exercisable, and all such restricted shares shall be fully vested
upon a Change of Control and, in the case of the options, shall remain
exercisable for the remainder(s) of their term(s); and
               (iv) Medical. The Company shall promptly arrange for and provide,
at its expense, continued family medical and dental insurance substantially
equivalent to that provided for senior officers of the Company, for the period
of time during which the Executive would be entitled to COBRA coverage if the
Executive had elected such coverage and had paid the applicable premiums.
Executive shall be entitled to other or further continuation of group health
plan benefits for the periods provided by law following the Termination Date if
Executive makes the appropriate election and

13



--------------------------------------------------------------------------------



 



The Company shall pay the cash amounts provided for in this Section 21(a) within
thirty (30) days after the six (6) month anniversary of the date of such
termination (but no later than the end of the calendar year in which such six
(6) month anniversary occurs).
          (b) Cause, etc. In the event Executive’s employment with the Company
is terminated either by the Company or by Executive (other than because of
Executive’s death or Disability) following the occurrence of a Change of Control
and such termination is for Cause if by the Company, or without Good Reason if
by Executive, and the date of such termination is prior to January 1, 2014 and
within one year following the occurrence of such Change of Control, then
Executive shall be entitled to receive from the Company, in lieu of the
severance payment otherwise payable pursuant to Section 12 hereof, salary,
expense reimbursement, and pay for unused vacation time through the termination
date and, in addition, the following:
               (i) Incentive Cash Compensation: The amount of Executive’s
incentive cash compensation for the fiscal year in which the date of termination
occurs (determined at the maximum annual rate provided for above but on a
pro-rated basis based on the portion of the fiscal year elapsed prior to the
termination); and
               (ii) Other Benefits. Notwithstanding the vesting and/or
exerciseability provisions otherwise applicable to the New Options and/or to any
unvested stock options issued pursuant to any prior agreement(s) between
Executive and the Company and the vesting and restriction provisions applicable
to any then unvested restricted shares, all such stock options shall be fully
vested and exercisable, and all such restricted shares shall be fully vested
upon a Change of Control and, in the case of the options, shall remain
exercisable for the remainder(s) of their term(s).
The Company shall pay the cash amounts provided for in this Section 21(b) within
thirty (30) days after the six (6) month anniversary of the date of such
termination (but no later than the end of the calendar year in which such six
(6) month anniversary occurs).
          (c) Definition. For purposes of this Agreement, the term “Change of
Control” shall mean:
                    (i) The acquisition by any individual, entity or group
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or any successor provision) (any of the
foregoing hereafter a “Person”) of 40% or more of either (a) the then
outstanding shares of Capital Stock of the Company (the “Outstanding Capital
Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that such an acquisition
by one of the following shall not constitute a change of control: (1) the
Company or any of its Subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Subsidiaries or
(2) any Person that is eligible, pursuant to Rule 13d-1(b) under the Exchange
Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of 40% or more of the Voting
Securities or (3) any corporation with respect to which, following such
acquisition, more than 60% of both the then outstanding shares of common stock
of such corporation and the

14



--------------------------------------------------------------------------------



 



combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Outstanding Capital Stock or
Voting Securities, as the case may be; or
                    (ii) Individuals who, as of the Transition Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the Transition Date whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A, or any successor section, promulgated under the Exchange Act);
or
                    (iii) Approval by the shareholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, with respect to which all or substantially all holders of the Outstanding
Capital Stock and Voting Securities immediately prior to such Business
Combination do not, following such Business Combination, beneficially own,
directly of indirectly, in substantially the same proportions, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or
                    (iv) A complete liquidation or dissolution of the Company;
or
                    (v) A sale or other disposition of all or substantially all
of the assets of the Company other than to a corporation with respect to which,
following such sale or disposition, more than 60% of the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities Immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.
          (d) Gross-Up. In the event that (i) Executive becomes entitled to any
payments or benefits in connection with a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company (as defined in Section 409A of the Internal Revenue Code
of 1986 and the regulations promulgated thereunder, as amended, or a
substantially similar successor provision) (a “409A Change in Control”) or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or otherwise (collectively, the “Total Benefits”), and (ii) any of the
Total Benefits will be subject to the excise tax imposed under Section 4999 of
the Internal Revenue Code of 1986, as amended, or a substantially similar
successor provision (the “Excise Tax”), the Company shall pay to Executive

15



--------------------------------------------------------------------------------



 



an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive from the Gross-Up Payment, after the payment of all taxes on the
Gross-Up Payment (including but not limited to income, excise and employment
taxes and any interest and penalties imposed with respect to all such taxes), is
equal to the Excise Tax on the Total Benefits. For purposes of this
Section 21(d), Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Excise Tax is (or would be) payable and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence (or of such jurisdiction(s) as may apply income taxation to
Executive’s income) at the time the Gross-Up Payment is made. Any Gross-Up
Payment made pursuant to this paragraph solely on account of a 409A Change in
Control shall be made on the thirtieth (30th) day following the date of such
409A Change in Control, and any Gross-Up Payment made pursuant to this paragraph
due to the termination of Executive’s employment shall be made within thirty
(30) days after the six (6) month anniversary of the date of such termination
(but no later than the end of the calendar year in which such six (6) month
anniversary occurs). Executive hereby acknowledges that there are no payments
which are to be made to Executive pursuant to this Agreement upon a Change of
Control (other than any Gross-Up Payment payable pursuant to this Section 21)
unless Executive’s employment with the Company is terminated as described in
Section 21(a) and 21(b) hereof.
          (e) Determinations. All determinations required to be made under
Section 21(d) shall be made by tax counsel selected by Executive and reasonably
acceptable to the Company (“Tax Counsel”), which determinations shall be
conclusive and binding on the Company and on Executive absent manifest error.
Prior to any determination of the amount of any Gross-Up Payment payable
pursuant to Section 21(d), Tax Counsel shall provide Executive and the Company
with a report setting forth its calculations and containing related supporting
information. All fees and expenses of Tax Counsel shall be borne solely by the
Company. In the event that, after a Gross-Up Payment is made pursuant to
Section 21(d), it is determined that the Excise Tax on the Total Benefits and/or
the taxes on the Gross-Up Payment exceeds the amount theretofore taken into
account hereunder, the Company shall, on the thirtieth (30th) day following the
date of such determination, make an additional Gross-Up Payment (which shall be
calculated by Tax Counsel as set forth herein) to Executive in respect of such
excess (plus any associated interest, penalties or additions payable by
Executive to the Internal Revenue Service or any other federal, state, local or
foreign taxing authority).
     22. Payment of Certain Costs of Executive. Promptly from time to time the
Company shall pay directly (or promptly reimburse Executive to the extent
Executive shall have paid) all reasonable actual legal, accounting, and other
fees and expenses that are or shall have been:
          (a) Incurred by Executive in connection with his employment
arrangements with the Company, including, without limitation, in the
preparation, revision, and/or negotiation of this Agreement and/or
          (b) Incurred by Executive as a result of a bona fide dispute regarding
the application of any provision of this Agreement or other aspect of the
employment relationship, including all such fees and expenses, if any, incurred
in seeking to obtain or enforce any right or benefit provided by this Agreement
or in connection with any tax audit or proceeding to the extent attributable to
the application of Section 280G of the Tax Laws to any payment or benefit
provided to Executive.

16



--------------------------------------------------------------------------------



 



Such payments shall be made within thirty (30) business days after delivery to
the Company of Executive’s respective written requests for payment accompanied
by evidence of fees and expenses incurred by Executive.
     23. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and personally delivered (including
by regular messenger service, signature required) or sent by registered or
certified mail, return receipt requested, to both his office and his residence,
in the case of notices directed to Executive, or to its principal office, Attn:
Chief Financial Officer, in the case of notices directed to the Company, or to
such other address and/or addressee as the party to whom such notice is directed
shall have designated for this purpose by notice to the other in accordance with
this paragraph. Such notices shall be effective upon personal delivery or three
days after mailing.
     24. Entire Agreement; Waiver. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (it being
acknowledged, however, that other agreements between Executive and the Company
remain effective as to closely related matters). This Agreement may not be
changed orally but only by an instrument in writing, signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.
Waiver of or failure to exercise any rights provided by this Agreement in any
respect or in any instance shall not be deemed a waiver of any further or future
rights or of such rights in other instances.
     25. Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any transferee of all or
substantially all of the Company’s business or properties. Executive’s rights
hereunder are personal to and shall not be transferable nor assignable by
Executive.
     26. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
     27. Governing Law; Arbitration. This agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of
Washington applicable to contracts made and to be performed wholly within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association, and judgement upon the award may be entered in any
court having jurisdiction thereover. The arbitration shall be held in King
County, Washington or in such other place as the parties hereto may agree.
     28. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts,
instruments, assignments, transfers, conveyances, powers of attorney and/or
assurances as may be necessary or proper to carry out the provisions or intent
of this Agreement.
     29. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, provisions,

17



--------------------------------------------------------------------------------



 



covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
     30. Section 409A. The Executive and the Company intend that any
compensation under this Agreement shall be paid in compliance with Section 409A
of the Internal Revenue Code such that there are no adverse tax consequences,
interest, or penalties as a result of the payments. Notwithstanding any other
provisions of this Agreement to the contrary, any payment or benefits otherwise
due to the Executive upon the Executive’s termination from employment with the
Company shall not be made until such termination from employment constitutes a
“Separation from Service”, as such term is defined under Section 409A of the
Internal Revenue Code. This provisions shall have no effect on payments or
benefits otherwise due or payable to the Executive or on the Executive’s behalf,
which are not on account of the Executive’s termination from employment with the
Company, including as a result of the Executive’s death. Furthermore, if the
Company reasonably determines that the Executive is a “Specified Employee” as
defined by Section 409A, upon termination of Executive’s employment for any
reason other than death (whether by resignation or otherwise), no amount may be
paid to the Executive earlier than six months after the date of termination of
Executive’s employment if such payment would violate Section 409A and the
regulations issued thereunder, and such payment shall be made, or commence to be
made, as the case may be, on the date that is six months and one day after the
termination of Executive’s employment
     31. Counterparts. This Agreement may be executed in counterparts, and both
counterparts so executed shall constitute one agreement, binding on the parties
hereto, notwithstanding that both parties are not signatory to the original or
the same counterpart.
     IN WITNESS WHEREOF, NASTECH PHARMACEUTICAL COMPANY INC. has caused this
instrument to be signed by a duly authorized officer and Executive has hereunto
set his hand as of the day and year first above written.

                   Company:   MDRNA, INC    
 
           
 
  By:   /s/ Bruce R. Thaw     
 
     
 
   
 
                Print name: Bruce R. Thaw    
 
                Print title: Lead Independent Director and Authorized Signatory
   
 
           
     Executive:
    /s/ Steven C. Quay, M.D., Ph.D.                        Steven C. Quay, M.D.,
Ph.D.    

18